United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Huntsville, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1022
Issued: November 21, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2008 appellant filed a timely appeal from a November 7, 2007 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative who affirmed
a June 20, 2007 decision finding that her right rotator cuff tear was not causally related to her
employment. She also appealed from a January 4, 2008 nonmerit decision denying her request
for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction
over the merits of the claim.
ISSUES
The issues are: (1) whether appellant established that she sustained a right rotator cuff
tear causally related to factors of her employment; and (2) whether the Office properly denied
her request for further merit review of her claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
On March 12, 2007 appellant, then a 46-year-old rural letter carrier, filed an occupational
disease claim alleging that she first became aware of a right shoulder condition on

November 1, 2006. On November 15, 2006 she first realized that it was due to her repetitive
work duties. In an attached statement, appellant noted that her job duties involved many
repetitious movements on a daily basis. Her physician diagnosed a torn right rotator cuff based
upon a magnetic resonance imaging (MRI) scan. The employing establishment controverted the
claim.
In support of her claim, appellant submitted factual and medical information including a
copy of her job description, reports by Dr. Michael W. Cantrell, a treating Board-certified
orthopedic surgeon and progress notes for 2003 to 2007 and February 1, 2007 MRI scan. On
March 22, 2007 Dr. Cantrell diagnosed a partial thickness right shoulder rotator cuff tear based
upon an MRI scan. He reported that appellant underwent arthroscopic surgery with
decompression for her right shoulder on March 6, 2007. Dr. Cantrell noted appellant’s concern
that her shoulder condition was a result of her repetitive work duties which he “certainly cannot
disagree with this.”
In a letter dated May 16, 2007, the Office informed appellant that the evidence of record
was insufficient to support her claim. It advised her to submit additional medical and factual
evidence.
On May 25, 2007 Dr. Cantrell stated that he had been treating appellant for a right
shoulder partial thickness rotator cuff tear since February 22, 2007. He noted that appellant was
employed as a mail carrier which required “using her right upper extremity with repetitive
abduction and elevation of the shoulder and it is certainly consistent with her symptoms and
pathology that this could be the source of her problem.”
By decision dated June 20, 2007, the Office denied appellant’s claim. It found that the
medical evidence was insufficient to establish that her right shoulder condition was employment
related.
On July 16, 2007 appellant requested a review of the written record by an Office hearing
representative. She resubmitted her July 16, 2007 statement; a July 12, 2007 statement by
Judith O. Walker, her mother; and July 12, 2007 statement by Johnny R. Anderson, a companion
and colleague.
By decision dated November 7, 2008, the Office hearing representative affirmed the
June 20, 2007 decision.
On December 9, 2007 appellant requested reconsideration and submitted copies of a rural
route evaluation. She stated that she stopped bowling more than seven years prior.
By nonmerit decision dated January 4, 2008, the Office denied her request for
reconsideration.
LEGAL PRECEDENT -- ISSUE 1
An occupational disease or illness means a condition produced in the work environment
over a period longer than a single workday or shift by such factors as systemic infection,

2

continued or repeated stress or strain or other continued or repeated conditions or factors of the
work environment.1
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) medical evidence establishing the
presence or existence of a condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the condition; and
(3) medical evidence establishing that the employment factors identified by the employee were
the proximate cause of the condition or illness, for which compensation is claimed or stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the employee.2
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.3 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between an employee’s diagnosed conditions and the implicated
employment factors.4 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
conditions and the specific employment factors identified by the employee.5
ANALYSIS -- ISSUE 1
Appellant filed an occupational disease claim alleging that she sustained a right shoulder
condition as a result of repetitive motion associated with the delivery of mail. The employing
establishment did not contest that she performed these duties. However, it controverted the
claim on the basis that her condition was a result of her bowling activities. Appellant stated that
she stopped bowling more than seven years ago. The issue is whether the medical evidence
establishes a causal relationship between her right rotator cuff tear and the accepted employment
factors. The Office accepted that appellant performed the duties of a rural letter carrier.
However, it found that the medical evidence did not establish a medical condition arising from
these employment factors.
Appellant submitted a March 22, 2007 report by Dr. Cantrell, who diagnosed a partial
thickness right shoulder rotator cuff tear based upon an MRI scan. Dr. Cantrell stated that he
could “not disagree” with appellant’s belief that her shoulder condition was due to her repetitive
work duties. On May 25, 2007 he opined that appellant’s mail carrier duties, which required
1

Donald W. Wenzel, 56 ECAB 390 (2005); William Taylor, 50 ECAB 234 (1999); see also 20 C.F.R. § 10.5(q).

2

D.D., 57 ECAB 734 (2006); Donna L. Mims, 53 ECAB 730 (2002).

3

David Apgar, 57 ECAB 137 (2005).

4

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
5

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

3

repetitive elevation and abduction of her shoulder, was “certainly consistent with her symptoms
and pathology that this could be the source of her problem.” Dr. Cantrell’s opinion on causal
relationship is not based on a reasonable degree of medical certainty. He premised his
conclusion on appellant’s belief of a causal relationship. Dr. Cantrell’s statement is speculative.
The Board has held that medical opinions which are speculative or equivocal in character are of
diminished probative value.6 Dr. Cantrell’s opinion is insufficient to establish that appellant’s
right shoulder rotator cuff tear was causally related to factors of her employment.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that her condition was caused, precipitated or aggravated by her employment is
sufficient to establish causal relationship.7 Causal relationship must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence.8
As there is no rationalized medical evidence of record establishing that appellant’s right
shoulder rotator cuff tear was caused or aggravated by her employment duties as alleged, the
Board finds that she has failed to meet her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Federal
Employees’ Compensation Act,9 the Office’s regulation provide that a claimant must: (1) show
that the Office erroneously applied or interpreted a specific point of law; (2) advance a relevant
legal argument not previously considered by the Office; or (3) constitute relevant and pertinent
new evidence not previously considered by the Office.10 To be entitled to a merit review of an
Office decision denying or terminating a benefit, a claimant also must file his or her application
for review within one year of the date of that decision.11 When a claimant fails to meet one of
the above standards, the Office will deny the application for reconsideration without reopening
the case for review of the merits.12

6

L.R. (E.R.), 58 ECAB ___ (Docket No. 06-1942, issued February 20, 2007); Cecelia M. Corley, 56 ECAB
662 (2005).
7

Kathryn E. Demarsh, 56 ECAB 677 (2005).

8

Frankie A. Farinacci, 56 ECAB 723 (2005).

9

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
10

20 C.F.R. § 10.606(b)(1)-(2). See Susan A. Filkins, 57 ECAB 630 (2006).

11

Id. at § 10.607(a).

12

20 C.F.R. § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).

4

ANALYSIS -- ISSUE 2
Appellant’s December 9, 2007 request for reconsideration did not allege or demonstrate
that the Office erroneously applied or interpreted a specific point of law. She did not advance a
relevant legal argument not previously considered by the Office. Consequently, appellant is not
entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2).13
In support of her reconsideration request, appellant submitted copies of a rural route
evaluation and noted that she had stopped her bowling activities. However, the underlying issue
in this case is medical in nature. The Office denied her occupational disease claim on the
grounds that the medical evidence was insufficient to establish that her right rotator cuff tear was
employment related. The copies of a rural route evaluation are not relevant to this issue.
Moreover, the fact that appellant stopped bowling is not relevant to the issue of causal
relationship absent medical evidence from a physician explaining how this pertains to her claim.
Thus, she is not entitled to a review of the merits of her claim based on the third requirement
under section 10.606(b)(2).14
Appellant did not establish that the Office erroneously applied or interpreted a point of
law; advance a legal argument not previously considered by the Office; or constitute relevant and
pertinent new evidence not previously considered by the Office.15 Therefore, the Board finds
that the Office properly denied her request for reconsideration without further merit review.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained a right rotator cuff tear causally related to her employment and that the Office properly
denied appellant’s requests for reconsideration without conducting a merit review of the claim.

13

20 C.F.R. § 10.606(b)(2)(i), (ii).

14

20 C.F.R. § 10.606(b)(2)(iii).

15

20 C.F.R. § 10.606(b).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 4, 2008 and November 7, 2007 are affirmed.
Issued: November 21, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

